DETAILED ACTION
	Receipt is acknowledged of Applicants' amendments to the claims, remarks, declaration, and RCE, all filed on 20 December 2021.
	The present application is being examined under the pre-AIA  first to invent provisions.
*  *  *  *  *
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.
*  *  *  *  *
Response to Amendment
The declaration under 37 CFR 1.132 filed on 20 December 2021 is insufficient to overcome the rejection of claims 1-3, 6-11, 14-16, 48 and 51 based upon Liu; claims 1-3, 6-11, 14-20, 48, 49, 51 and 52 based upon Liu in view of Chan; and claims 1-11, 14-20, 48, 49, and 51 based upon Liu in view of Chan further in view of Hansson as set forth in the last Office action.
On pages 2-3, the declarant notes that the instant specification refers to a thick solution of sugar alcohol in water, prepared by heating a solution of the sugar alcohol in water and cooling the mixture to give a viscous composition.  The resulting syrup is typically characterized by a relatively high concentration of sugar alcohol and relatively high stability.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “thick solution,” “prepared by heating a solution in water and cooling to give a viscous mixture,” “relatively high concentration of sugar alcohol,” “relatively high stability”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, please note that the claims are directed to a composition, not a process of making the composition; however Applicant’s remarks are directed to a process of making the composition.  Thus, Applicant’s remarks are inconsistent with the claims. 
On page 3, declarant states that Liu does not teach a sugar alcohol syrup.  Examiner respectfully disagrees.  As noted in the substantive rejection, Liu teaches that “in one suitable fire cooker method, the desired quantity of the substantially non-hygroscopic sugar alcohol and any other sugar components are dissolved in water by heating them in a kettle until dissolved.  Additional sugar components may be added and cooking continued until a final temperature of about 145-165 degree C is achieved.  The mix is then cooled, worked as a plastic-like mass, and admixed with the nicotine active and optional ingredients such as flavors, colorants, buffer, etc.”  See [0062].  Please note that “other sugar components” include sugar alcohols, such as sorbitol and xylitol (see [0037]).
Declarant additionally notes that the claimed composition will retain a translucent/transparent appearance over time.  However, this is not claimed.  Only a translucent composition is claimed, and this is also taught by Liu (see obviousness rejection).  
On pages 3-4, declarant notes that NaCl “endows the claimed composition with enhanced sweetness” and other properties.  At the outset, Examiner notes that these properties have not been claimed.  Additionally, Examiner respectfully notes that a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .”  It is Examiner’s position that the combined teachings of the cited references teach the NaCl as claimed. 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, 14-16, 48 and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 14 December 2018).
Liu teaches a solid oral dosage form comprising a glassy matrix comprising at least one substantially non-hygroscopic sugar alcohol capable of forming a glassy structure and a nicotine active (see, e.g., [0019]-[0021]).
Regarding claims 1, 6, 9, and 48 Liu discloses up to 99% of a sugar substitute such as isomalt (see [0026]).
Regarding claims 1, 7, 8, 10, 11, and 48 xylitol is disclosed at a concentration of 1-20% (see claim 17 of Liu). 
Isomalt as sugar substitute and xylitol as sugar alcohol suggests the newly added limitation to claim 1, “wherein the sugar substitute and the sugar alcohol in syrup form are different sugar alcohols.”
Regarding the sugar alcohol syrup of claim 1, Liu teaches that “in one suitable fire cooker method, the desired quantity of the substantially non-hygroscopic sugar alcohol and any other sugar components are dissolved in water by heating them in a kettle until dissolved.  Additional sugar components may be added and cooking continued until a final temperature of about 145-165 degree C is achieved.  The mix is then cooled, worked as a plastic-like mass, and admixed with the nicotine active and optional ingredients such as flavors, colorants, buffer, etc.”  See [0062].  Please note that “other sugar components” include sugar alcohols, such as sorbitol and xylitol (see [0037]).  
Regarding claim 1, the product may be transparent (see [0065]).
Regarding claims 1-3 and 48, the nicotinic compound may be a salt, such as nicotine polacrilex (see [0030]).
Regarding the hard-boiled claim 1, lozenges are disclosed (see [0022]) wherein the composition is cooked to a final temperature of 145-165 degrees C (see [0062]).
Regarding claims 14-16, flavoring agents such as mint are disclosed at a concentration of 0.5-5% (see [0040]).
Regarding claim 51, Liu does not require a thickener, film former, or binder.
Regarding the “consisting essentially of” transition phrase recited in claim 48, it is noted that Examiner will read the transition phrase “consisting essentially of” as “comprising” until Applicants disclose the materials or steps that materially affect the basic and novel characteristics of the claimed invention.  See MPEP 2111.03. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make a nicotine containing composition as recited in claim 1, as taught by Liu.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it dissolves more rapidly than commercially available compressed nicotine tablets, as explained by Liu (see [0023]).   
*
Claims 1-3, 6-11, 14-20, 48, 49, and 51 remain and new claim 52 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 14 December 2018) in view of U.S. 2005/0123502 ("Chan”) (see IDS filed on 14 December 2018) as applied to claims 17-20.
Liu is discussed above.  Liu differs from the instant claims in that it does not teach the sweetener of claims 17-18 and 49 and the NaCl of claims 19-20, 49, and 52.  
Chan teaches an oral composition that comprises a nicotine active (see, e.g. [0009]).  The composition may be in the form of a lozenge (see [0050]).
Regarding claims 17, 18, and 49 Chan discloses sweeteners such as sucralose (see [0069]).
Regarding claims 19, 20, 49 and 52 Chan discloses sodium chloride at a concentration of 0.5%, overlapping with the concentration recited in claim 20 (see [0024]).
Regarding the “consisting essentially of” transition phrase recited in claim 49, it is noted that Examiner will read the transition phrase “consisting essentially of” as “comprising” until Applicants disclose the materials or steps that materially affect the basic and novel characteristics of the claimed invention.  See MPEP 2111.03. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make a nicotine containing composition as recited in claim 1, further comprising sweetener and NaCl as taught by Liu in view of Chan.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it dissolves more rapidly than commercially available compressed nicotine tablets, as explained by Liu (see [0023]).   
*
Claims 1-11, 14-20, 48, 49, and 51 remain rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. 2004/0101543 (“Liu”) (see IDS filed on 14 December 2018) in view of U.S. 2005/0123502 ("Chan”) (see IDS filed on 14 December 2018), further in view of U.S. 2004/0191322 (“Hansson”) (see IDS filed on 14 December 2018) as applied to claims 4 and 5.
Liu and Chan are discussed above.  These references differ from the instant claims in that they do not teach a porous particulate carrier.
Hansson teaches a nicotine-containing particulate material for release of nicotine the material comprising a combination of nicotine or a pharmaceutically acceptable salt, complex or solvate thereof and a microcrystalline cellulose (see, e.g., abstract).
Regarding claims 4 and 5, Hansson teaches sorption of nicotine in the form of a solution containing nicotine as a base on a microcrystalline cellulose (see [0010]).  Hansson explains that sorption of nicotine on microcrystalline cellulose particles is beneficial because it results in a physical and chemically stable dry particulate material with a very fast and complete release (see [0010]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to disclose a nicotine containing composition comprising a nicotinic compound (such as nicotine polacrilex), a sugar substitute, and a sugar alcohol syrup, and additionally a flavor such as mint, sodium chloride, and a sweetener such as sucralose, wherein the nicotine is sorbed onto a porous particulate carrier as taught by Liu in view of Chan further in view of Hansson.  One of ordinary skill in the art at the time the invention was made would have been motivated to make such a composition because it is stable and provides controlled buccal delivery of a drug, as explained by Dam (see above).   Additionally, one of ordinary skill in the art at the time the invention was made would have been motivated to sorb nicotine onto porous particulate carriers because it results in a physical and chemically stable dry particulate material with a very fast and complete release, as explained by Hansson (see above).
*  *  *  *  *
Response to Arguments
Applicants’ arguments filed on 20 December 2021 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that “[t]he present application describes the recited syrup as being a thick solution of sugar alcohol in water, prepared by heating a solution in water and cooling to give a viscous mixture.  Such a process to prepare a single component syrup is not taught in Liu, wherein such syrup is then combined with a second, different sugar substitute…”  See remarks, page 7.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “thick solution”, “prepared by heating a solution in water and cooling to give a viscous mixture”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, please note that the claims are directed to a composition, not a process of making the composition; however Applicant’s remarks are directed to a process of making the composition.  Thus, Applicant’s remarks are inconsistent with the claims. 
Applicant argues that a second, different sugar alcohol in syrup form is critical to transparent/translucent appearance of the product.  See remarks, pages 7-8
Examiner respectfully submits that Liu teaches a sugar alcohol in syrup form (e.g. sorbitol or xylitol – see substantive rejection above) which differs from the sugar substitute (e.g. isomalt – see substantive rejection above).  As explained in the substantive rejection, the sugar alcohol is in syrup form – Liu teaches that “in one suitable fire cooker method, the desired quantity of the substantially non-hygroscopic sugar alcohol and any other sugar components are dissolved in water by heating them in a kettle until dissolved.  Additional sugar components may be added and cooking continued until a final temperature of about 145-165 degree C is achieved.  The mix is then cooled, worked as a plastic-like mass, and admixed with the nicotine active and optional ingredients such as flavors, colorants, buffer, etc.”  See [0062].  Please note that “other sugar components” include sugar alcohols, such as sorbitol and xylitol (see [0037]).  
Finally, Liu teaches a transparent product (see [0065]).  Liu explains that “[t]he formation of a glassy state is also typically characterized by a transparent appearance.”  As noted in the substantive rejection, Liu teaches a solid oral dosage form comprising a glassy matrix comprising at least on substantially non-hygroscopic sugar alcohol capable of forming a glassy structure and a nicotine active (see, e.g., [0019]-[0021]).
Applicant argues that there is not motivation to include a different lubricant (NaCl) taught by Chan in addition to the lubricant (vegetable oil) taught by Liu.  See remarks, page 8. 
At the outset, Examiner respectfully notes that independent claim 1 does not recite NaCl.
Regarding the claims that cite NaCl, it is noted that the rationale employed in the obviousness rejection is one of simple substitution of one known element for another to obtain predicable results (see MPEP 2143).
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  MPEP 2144.07
Applicant argues that inclusion of NaCl results in a unique effect.  See remarks, page 9.
In response, Examiner respectfully notes that a difference in objectives, if any, does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) …; In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) … .” 
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615